AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case FILED

UNITED STATES DISTRICT GOUR FEB 24 2020
SOUTHERN DISTRICT OF CALIFORNIA

 

 
  
   

 
  
    

 

CLERK, U.S. DISTRICT CA IFORNIA
UNITED STATES OF AMERICA JUDGMENT INA GRINFTNAT cl DEPUTY
Vv (For Offenses Commi Ovember 1, 1987)

JULIO CESAR FRUTOS-AVALOS (1)
Case Number: 3:19-CR-03682-GPC

Nora K. Hirozawa
Defendant’s Attorney

USM Number 46039-298

c=
THE DEFENDANT:
XX] pleaded guilty to count(s) 1-2 of the Superseding Information

LJ was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title and Section / Nature of Offense Count
18:1546(a) - Fraud and Misuse of Entry Documents ls
8:1325(a)(3) - Improper Attempted Entry by an Alien (Misdemeanor) 2s
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s)
Count(s) Underlying Information is dismissed on the motion of the United States.
XX] Assessment: $110.00 ($100.00 as to count 1s; $10.00 as to count 2s) - WAIVED
L] JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
X! Fine waived CL] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

Judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

Februarv 21, 2020

Date of Imposition of Sentence

HON. GONZALO P. CURYEL
UNITED STATES DISTRICE JUDGE
AO 245B (CASD Rey. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JULIO CESAR FRUTOS-AVALOS (1) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-03682-GPC

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
10 months as to count 1s, 6 months as to count 2s to run concurrent to count Is for a total of 10 months.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

(1) The defendant must surrender to the United States Marshal for this district:
C) at A.M. on

 

L) as notified by the United States Marshal.

q The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

LC) onor before
L] as notified by the United States Marshal.

LI as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:19-CR-03682-GPC
